DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 09/15/2022 Amendment and RCE.
Claims 1-20 are pending and examined.
The amended claims have overcome the double patent rejection.  The double patent rejection is withdrawn in this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-16, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,492,185 to Huang et al. (hereafter Huang).
Regarding independent claim 1, Huang teaches a memory device (FIG. 6: programmable device 600) configured to locally store information accessible to an inherent host and/or a controller, the memory device comprising:
a first set of data drivers configured to send a first data using a first set of DQ ports according to a first clock signal (FIG. 6: [first] subset of I/O pins of I/O bank 604 on the left; FIG. 5 shows the first subset of I/O pins is driven with [first] clock signal outputted from delay chain 508; the first subset of I/O pins comprising first set of data drivers corresponding to each of the data terminals DQ1-DQ7); 
a second set of data drivers configured to send a second data using a second set of DQ ports according to a second clock signal (FIG. 6: [second] subset of I/O pins of I/O bank 604 on the right; FIG. 5 shows the second subset of I/O pins is driven with [second] clock signal outputted from delay chain 508; the second subset of I/O pins comprising second set of data drivers corresponding to each of the data terminals DQ1-DQ7), wherein: 
the second clock signal is different than the first clock signal (because the switching time of one subset is different from that of other subsets, see 6:17-31 and 7:15-26), and 
the first and second clock signals have a temporal propagation that corresponds to a difference in signal combinations between adjacent circuits (i.e. effect of simultaneously switching noise, see 3:9-54); and 
a delay module configured to generate the first clock signal based on delaying the second clock signal by a delay duration (FIG. 4: e.g. [second] clock signal to input 1 of multiplexer 402 is a delay of [first] clock signal to input 0);
wherein the memory device is a silicon chip (an integrated circuit as shown in FIG. 6).
Regarding dependent claim 2, Huang teaches wherein the delay duration is based on fringing capacitances associated with physical configuration of circuits sending the first and second data (such as path length variation, see 3:49-52 and 4:55-5:16).
Regarding dependent claims 3-4, Huang implicitly teaches positive-coupling, negative-coupling and neutral-coupling delays associated with positive, negative and neutral coupling scenarios, respectively, because there are many possible combinations of logics “1” and “0” transmitted in adjacent data lines to I/O pins.  Huang suggests a balance should be reached between acceptable SSN reduction and device performance (4:55-5:16).
Regarding dependent claim 5, Huang teaches a buffer between the second set of data drivers and the second set of DQ ports, the buffer electrically coupled to the second set of data drivers and the second set of DQ ports and configured to receive and retransmit the second data, wherein the delay duration is associated with a timing corresponding to the buffer (FIG. 5: such as DDR input and output registers 518, which are response to [second] clock signal from delay chain 508 regarding the [second] subset of I/O pins of the right I/O 604 of FIG. 6).
Regarding dependent claim 6, Huang teaches wherein the delay duration is between 0.1 picosecond and 1000 picosecond (ΔT is at most be about .2 ns = 200 picosecond, see 4:44-54)
Regarding dependent claim 7, see rejections applied to claims 3-4 above.
Regarding dependent claim 8, Huang implicitly teaches wherein: distances between the second set of drivers and the second set of DQ ports are greater by at least a port separation distance in comparison to distances between the first set of data drivers and the first set of DQ ports (FIG. 6: e.g. data stored in the far left part of program device cores 602 is closer to left I/O bank 604 compared to right I/O bank 604); and the delay duration is based on the port separation distance (see 3:49-52, 4:55-5:4).
Regarding dependent claim 10, Huang teaches the memory device comprises a dynamic random access memory (DRAM) (see 8:31-37, and because common type of DDR are SDRAM).
	Regarding independent claim 11, Huang teaches a method of operating a memory device that is configured to locally store information, the method comprising: 
sending a first data to an inherent host and/or a controller using a first set of data drivers and through a first set of DQ ports according to a first clock signal (FIG. 6: [first] subset of I/O pins of I/O bank 604 on the left; FIG. 5 shows the first subset of I/O pins is driven with [first] clock signal outputted from delay chain 508; the first subset of I/O pins comprising first set of data drivers corresponding to each of the data terminals DQ1-DQ7); 
sending a second data to the inherent host and/or a controller using a second set of data drivers and through a second set of DQ ports according to a second clock signal (FIG. 6: [second] subset of I/O pins of I/O bank 604 on the right; FIG. 5 shows the second subset of I/O pins is driven with [second] clock signal outputted from delay chain 508; the second subset of I/O pins comprising second set of data drivers corresponding to each of the data terminals DQ1-DQ7), wherein:
the memory device is a silicon chip (an integrated circuit as shown in FIG. 6), 
the first and second sets of DQ ports are located on the memory device (first and second subsets of I/O pins of left and right I/O banks are on the integrated circuit 600 as shown in FIG. 6).
the second clock signal is different than the first clock signal (because the switching time of one subset is different from that of other subsets, see 6:17-31 and 7:15-26), and 
the first and second clock signals have a temporal propagation relationship that corresponds to a difference in signal combinations between adjacent circuits (i.e. effect of simultaneously switching noise, see 3:9-54); and 
generating the first clock signal based on delaying the second clock signal by a delay duration (FIG. 4: e.g. [second] clock signal to input 1 of multiplexer 402 is a delay of [first] clock signal to input 0).
Regarding dependent claims 12 and 15, see rejections applied to claims 2 and 5 above.
Regarding dependent claims 13 and 14, see rejections applied to claims 3-4 above.
Regarding independent claim 16, Huang teaches a memory device configured to locally store information, comprising: 
a first set of DQ ports configured to communicate a first set of data signals to an inherent external circuit (FIG. 6: [first] subset of I/O pins of I/O bank 604 on the left; FIG. 5 shows the first subset of I/O pins is driven with [first] clock signal outputted from delay chain 508; the first subset of I/O pins comprising first set of data drivers corresponding to each of the data terminals DQ1-DQ7); 
a first set of data drivers configured to send the first set of data to the first set of DQ ports according to a first clock signal  (FIG. 6: [first] subset of I/O pins of I/O bank 604 on the left; FIG. 5 shows the first subset of I/O pins is driven with [first] clock signal outputted from delay chain 508; the first subset of I/O pins comprising first set of data drivers corresponding to each of the data terminals DQ1-DQ7); 
a second set of DQ ports configured to communicate a second set of data signals to the external circuit (FIG. 6: [second] subset of I/O pins of I/O bank 604 on the right; FIG. 5 shows the second subset of I/O pins is driven with [second] clock signal outputted from delay chain 508; the second subset of I/O pins comprising second set of data drivers corresponding to each of the data terminals DQ1-DQ7); 
a second set of data drivers configured to send the second set of data using to second set of DQ ports according to a second clock signal (FIG. 6: [second] subset of I/O pins of I/O bank 604 on the right; FIG. 5 shows the second subset of I/O pins is driven with [second] clock signal outputted from delay chain 508; the second subset of I/O pins comprising second set of data drivers corresponding to each of the data terminals DQ1-DQ7), wherein: 
the second clock signal is different than the first clock signal (because the switching time of one subset is different from that of other subsets, see 6:17-31 and 7:15-26), and 
the first and second clock signals have a temporal propagation that corresponds to transition combinations in adjacently propagated signals (i.e. effect of simultaneously switching noise, see 3:9-54); and 
a delay module configured to generate the first clock signal based on delaying the second clock signal by a delay duration at least partially associated with the temporal propagation (FIG. 4: e.g. [second] clock signal to input 1 of multiplexer 402 is a delay of [first] clock signal to input 0),
wherein the memory device is a silicon chip (an integrated circuit as shown in FIG. 6).
Regarding dependent claim 20, see rejections applied to claim 5 above.

Allowable Subject Matter
Claims 9, 17-19 are allowed.
With respect to dependent claim 9: a first set of data lines electrically connecting the first set of data drivers to the first set of DQ ports; and a second set of data lines electrically connecting the second set of drivers to the second set of data ports, wherein the second set of data lines are interleaved with the first set of data lines.
With respect to dependent claim 17: a first set of connections connecting the first set of data drivers to the first set of DQ ports and configured to communicate the first set of data; a second set of connections connecting the second set of data drivers to the second set of DQ ports and configured to communicate the second set of data, wherein the second set of connections are interleaved with the first set of connections; and wherein the delay duration corresponds to fringing capacitances associated with the first and second sets of connections.

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-16, 18-20 have been considered but are moot because the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 27, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824